DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc A. Brockhaus on on 09/22/2021.

The application has been amended as follows: 
Claim 7. (Currently Amended) A method for creating a renderable design, comprising:
establishing communication between at least one host system and a user device, wherein the at least one host system having a first processor, a network interface for bi-directional communication between the host system and the user device, and at least one non-transitory computer readable memory storing a database and program logic;
executing the program logic which causes the processor to generate first instructions for an input screen of an application displayable in a browser of the user device and send the first instructions to the user device via the network interface;
responsive to receiving a text string at the host system, the program logic causes the host system to evaluate each layout stored in the database to generate and return at least one layout representing a possible design configuration for the text string by determining at least one breakpoint in the text string, each of the at least one breakpoint being whitespace between text characters or a new line, then determining text sections in the at least one layout that can at least one layout, starting with a smallest, then recursively looping through groups of characters delimited by the at least one breakpoint in the text string, and attempting to fit those groups of characters into text sections of the at least one layout;
5responsive to generating the at least one layout, the program logic causes the host system to generate second instructions for causing the user device to display the at least one generated layout on a layout screen displayable in the browser of the user device and send the second instructions to the user device via the network interface; and
responsive to receiving confirmation of a selection of the at least one generated layout displayed on the layout screen, the program logic causes the host system to generate a renderable design of the selected at least one generated layout displayed on the layout screen.

Allowable Subject Matter
Claims 1-12 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 09/08/2021 points out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Inquiries


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175